DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 01/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 01/29/2021. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 1, 9, 17 recite the limitation(s) “if the second memory cell is programmed…” in claims 1, 9, 17, yet no limitation is provided if the second memory cells is NOT 
Claim Objections
Claims 1, 9, 17 are objected to because of the following informalities:  Appropriate correction is required.
Claims 1, 9, 17: Replace "if" with "when" to indicate that the condition will be encountered (positive active step) versus the usage of "if" that in does not imply a positive active step since the usage of "if" does not imply that the condition will ever be encountered.
Claim 1 recites the limitation "subsequent to the application.." in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S Patent No. 10,424,376 B2 (‘376). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘376 claims.
US Patent No. 10,424,376 B2
Pub. No.: US 2021/015109 A1
1. An apparatus, comprising: a plurality of memory cells coupled to a first access line and to a plurality of second access lines; and a controller configured to: apply a first signal to 

2. The apparatus of claim 1, wherein the controller is configured to apply the third signal to the another one of the plurality of 

3. The apparatus of claim 1, wherein a value stored on the first of the plurality of memory cells is the antecedent of the material implication operation.

4. The apparatus of claim 1, wherein a value stored on the second of the plurality of memory cells is the consequent of the material implication operation.

5. The apparatus of claim 1, wherein the first and the second of the plurality of memory cells are not coupled to an external load resistor.

6. The apparatus of claim 1, wherein the plurality of memory cells are resistance variable memory cells.



8. An apparatus, comprising: a first memory cell coupled to a first access line and to a first of a plurality of second access lines; a second memory cell coupled to the first access line and to a second of the plurality of second access lines; and a controller configured to perform a material implication operation on values stored on the first and second memory cells by: applying a first signal to the first access line for a first period of time; apply a second signal to the first of the plurality of second access lines for a second period of time, wherein the second period of time is within the first period of time; and apply a third signal to the second of the plurality of 

9. The apparatus of claim 8, wherein the first and the second memory cells are within an array comprising a plurality of memory cells, and wherein the controller is configured to: program at least one of the plurality of memory cells to a first logical state by applying a first voltage whose magnitude is greater than a threshold voltage of the at least one of the plurality of memory cells; and program at least one of the plurality of memory cells to a second logical state by applying a second voltage whose magnitude is greater than a threshold voltage of the at least one of the plurality of memory cells, wherein a polarity of the second voltage is different than a polarity of the first voltage.

10. The apparatus of claim 8, wherein the first and the second memory cells are directly coupled to an access line decoder such that a load resistor is not used to perform the material implication operation.

11. The apparatus of claim 8, wherein the first, the second, and the third signals are square pulses.

12. The apparatus of claim 8, wherein a voltage magnitude corresponding to the second signal is less than a voltage magnitude corresponding to the third signal.

13. The apparatus of claim 8, wherein the first and the second memory cells are within an array comprising a plurality of memory cells, and wherein the controller is configured to perform a logical operation by, subsequent to performing the material implication operation, performing a number of additional material 

14. A method, comprising: applying a first signal to an access line to which a plurality of memory cells are commonly coupled, wherein a first memory cell of the plurality is coupled to a first of a plurality of second access lines and a second memory cell of the plurality is coupled to a second of the plurality of second access lines; applying, while the first signal is being applied to the first access line, a second signal to the first of the plurality of second access lines, wherein a voltage applied across the first memory cell as a result of the application of the second signal is sufficient to switch, when the first memory cell is programmed to a first logical state, the first memory cell from a first resistance state to a second resistance state such that a voltage on the first access line is raised subsequent to the 

15. The method of claim 14, wherein the first logical state is a set state, and wherein a voltage applied across the second memory cell as a result of the application of the third signal is, when the first memory cell is not switched, sufficient to program a logical state of the second memory cell to the set state regardless of a previous logical state of the second memory cell.

16. The method of claim 14, wherein the voltage magnitude applied across the second 

17. The method of claim 14, wherein a voltage magnitude applied across the second of memory cell as a result of the application of the third signal is not, when the voltage on the word line is raised subsequent to the switch of the first memory cell, sufficient to change a logical state of the second memory cell.

18. The method of claim 17, wherein the voltage magnitude applied across the second memory cell is equal to or less than a threshold voltage magnitude of the second memory cell.

19. The method of claim 14, wherein a second logical state is a reset state, and wherein the voltage magnitude applied across the first memory cell as a result of applying the second signal is not sufficient to switch those 

20. The method of claim 19, wherein the voltage magnitude applied across the first memory cell is greater than a threshold voltage magnitude of the first memory cell.

21. The method of claim 14, wherein at least one of the first, second, and third signals are voltage signals.

22. The method of claim 14, wherein: the first resistance state is a non-conductive state; and the second resistance state is a conductive state.

23. The method of claim 14, wherein the switched resistance state of the first memory cell does not change a logical state of the first memory cell.



25. The method of claim 24, wherein the method includes performing a NOT operation on an input stored on a first of the plurality of memory cells by: applying the plurality of material implication signals in the particular sequence on a first and a second of the plurality of memory cells, wherein: the second of the plurality of memory cells is programmed to a reset state prior to applying the plurality of material implication signals; and a result of the NOT operation is stored on the second of the plurality of memory cells.



27. The method of claim 24, wherein the method includes performing a NOR operation on inputs stored on a first and a second of the plurality of memory cells by: applying the plurality of material implication signals in the particular sequence on the first and a third of 

28. The method of claim 24, wherein the method includes performing a COPY operation on an input stored on a first of the plurality of memory cells by: applying the plurality of material implication signals in the particular sequence on the first and a second of the plurality of memory cells, wherein the second and a third of memory cells are programmed to a reset state prior to applying 

29. The method of claim 24, wherein the method includes performing a XOR operation on inputs stored on a first and a second of the plurality of memory cells by: programming a third, a fourth, and a fifth of the plurality of memory cells to a reset state; copying the input stored on the first of the plurality of memory cells to the third of the plurality of memory cells; copying the input stored on the second of the plurality of memory cells to the fourth of the plurality of memory cells; applying the plurality of material implication signals in the particular sequence on the first and the fourth of the plurality of memory cells; applying the plurality of material 

30. The method of claim 24, wherein the method includes performing the material implication operation without transferring values corresponding to operands of the material implication operation to sensing circuitry coupled to the memory array.


2. The apparatus of claim 1, wherein the controller is configured to perform the material implication operation using the first, second, and third voltage differentials without a determination of a data state of the first or second memory cell prior to or in response to the applied voltage differentials.

3. The apparatus of claim 1, wherein, if the second memory cell is programmed to the first data state, the second memory cell switches its resistance state in response to the first voltage differential.

4. The apparatus of claim 1, wherein a magnitude of the third voltage differential varies based on a data state to which the first memory cell is programmed.

5. The apparatus of claim 4, wherein the third voltage differential applied to the second memory cell has a second magnitude that is greater than the first magnitude when a resistance state of the first memory cell is not switched in response to the second voltage differential applied across the first memory cell.

6. The apparatus of claim 4, wherein the third voltage differential applied to the second memory cell has the first magnitude when a resistance state of the first memory cell is switched in response to the second voltage differential applied across the first memory cell.

7. The apparatus of claim 1, wherein the controller is configured to apply the second voltage differential across the first memory cell via a second signal applied to the first memory cell via the first one of the plurality 

8. The apparatus of claim 1, wherein the controller is configured to apply the third voltage differential across the second memory cell via a third signal applied to the second memory cell via the second one of the plurality of second access lines, while the first signal is being applied to the first access line.

9. An apparatus, comprising: an array of memory cells comprising: a first memory cell coupled to a first access line and to a first one of a plurality of second access lines; and a second memory cell coupled to the first access line and to a second one of the plurality of second access lines; and a controller configured to: apply a first one of a first set of signals to the first access line; apply, while the first signal is being applied to the first access line, a second one of the first set of signals to the second one of the 

10. The apparatus of claim 9, wherein the first magnitude of the first voltage differential is greater than a threshold voltage magnitude of the second memory cell that is programmed to the first data state.

11. The apparatus of claim 9, wherein, if the second memory cell is programmed to the first data state, the first data state of the second memory cell is maintained even in response to the first set of signals, while the resistance state of the second memory cell is switched to a conductive state in response to the first set of signals.

12. The apparatus of claim 9, wherein the controller is configured to perform the material implication operation without a determination of whether the first or second memory cell switches its resistance state in response to the applied first set of signals or the second set of signals.

13. The apparatus of claim 9, wherein: a value stored on the first memory cell is an antecedent of the material implication operation; and a value stored on the second memory cell is a consequent of the material implication operation.

14. The apparatus of claim 9, wherein: the first data state is associated with an asymmetric threshold voltage distribution whose magnitude is greater for the second polarity than the first polarity; and the second data state is associated with an asymmetric threshold voltage distribution whose magnitude is greater for the first polarity than the second polarity.

15. The apparatus of claim 9, wherein a plurality of memory cells comprising the first and the second memory cells are resistance variable memory cells.



17. A method, comprising: applying a first one of a first set of signals to a first access line to which a plurality of memory cells are commonly coupled, wherein a first memory cell of the plurality is coupled to a first one of a plurality of second access lines and a second memory cell of the plurality is coupled to a second one of the plurality of second access lines; applying a second one of the first set of signals to the second one of the plurality of second access lines, wherein, if the second memory cell is programmed to a first data state, a voltage differential applied across the 

18. The method of claim 17, further comprising: applying the first one of the first set of signals for a first period of time; and applying the second one of the first set of signals for a second period of time, wherein the second period of time is shorter than the first period of time.

19. The method of claim 17, further comprising: applying the first one of the second set of signals for a first period of time; applying the second one of the second set of signals for a second period of time, wherein the second period of time is shorter than the first period of time; and applying, while the second one of the second set of signals is being applied, the third one of the second set of signals for a third period of time, wherein the third period of time is shorter than the second period of time.




Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed and overcome the rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825